                                                        FILED
                                                     IN CLERK'S OFFICE
                                                U.S. DISTRICT COURT E.D.N.Y.

                                                -k    MAR 0 <1 2020
UNITED STATES DISTRICT COURT
                                                  BROOKLYN OFFICE ;
EASTERN DISTRICT OF NEW YORK
                                  X         NOT FOR PUBLICATION
IVAN FERNANDO ORTEGA,

                 Plaintiff,                 MEMORANDUM AND ORDER


     -against-                              18-CV-5995 (KAM)(RER)

SAMARITAN VILLAGE MYRTLE AVE. MEN'S
SHELTER; DIRECTOR MISS ANA MARIE
JOHNSON, NYC HOMELESS DIVISION
SERVICES; and THE CITY OF NEW YORK,


                 Defendants.
                                                                           X

MATSUMOTO, United States District Judge:

          Pro se plaintiff Ivan Fernando Ortega filed the above-

captioned complaint on October 10, 2018 in the United States

District Court for the Southern District of New York.

Plaintiff's request to proceed in forma pauperis ("IFP") was

granted by the S.D.N.Y. The action was transferred to this
court on October 26, 2018.     For the reasons that follow, the

complaint is dismissed, with leave to replead within 30 days as
set forth below.

                               BACKGROUND


          The complaint consists of hand-written entries in a

form complaint and typed addenda. Broadly speaking, plaintiff's
grievances are variegated, seemingly disconnected, and
conclusory.   Plaintiff's allegations include his failure to

graduate from college, his being denied his preferred brand of
medication by a state judge, and being "beaten, stolen, thread

[sic] of being stubbed [sic] and Killed," and robbed by staff

workers at his homeless shelters.        (ECF No. 2, Compl. 11-12.)

Although the handwriting is difficult to decipher, the court

understands plaintiff to be making the following allegations,

which are assumed to be true for purposes of this Order.

           Plaintiff alleges that, in 2004, he was housed at the

Wards Island Shelter for Men, where he "suffered Tissues of

Brain after or since he was almost murdered."            (Compl. at 6,

14.    Plaintiff alleges that "[t]his Brain Injury and Disability

was Diagnostic [sic] around or about August 2010," and

references an attached medical report, which was not actually

attached to the Complaint.       (Id. at 14-15.)     He also alleges

that he was transferred to Skyway Shelter for Men in May 2013

and, in conclusory fashion, alleges that he was "wrongfully,

neglected" there.     {Id. at 15.) At some point, he was receiving
a Section 8 voucher, but was evicted from his housing in 2013,

because the Human Resources Administration failed to pay his

rent and his income was deemed to be too high.            {Id. at 5, 9,*

10.)

           Thereafter, he was placed in the Skyway shelter, which

has medical facilities that he needs. {Id. at 9, 10.)            He   was




1 The pages of the addenda are not consecutively paginated. In references to
the form complaint and attached addenda, the Court refers to the page numbers
assigned by the Electronic Case Filing ("ECF") System.
transferred out of that shelter due to alleged ''discrimination/'

and was moved to the Samaritan Village Shelter.    {Id. at 5.)     He

was "almost murdered in Myrtle Ave. Shelter for Men" on

September 10, 2017.   He suffered injuries to his groin and

additional unspecified injuries.   (Id.)   He also has arthritis

and hernias in his knee.   (Id. at 6, 14.)   While there, he was

subjected to discrimination, prejudice, and threats.    (Id. at 5-

6.)   A "DHS Police officer 'sergeant,'" security guards, and

Director Anne Marie Johnson failed to protect him or move him to

another shelter.   (Id.)   Property and funds were allegedly taken

from him.   (Id. at 5-6, 11.)   Plaintiff apparently requests

$200,000 of "compensation come from The Office of The New York

City Controller" for "long criminal acts" that allegedly

occurred in Samaritan Village Shelter, and transfer to Skyway

Shelter.


            Plaintiff's also references his prior social security

case before this court, Ortega v. Commissioner, 13-cv-3487.

This court dismissed that case, by Memorandum and Order dated

October 19, 2015, for lack of subject matter jurisdiction

because plaintiff had failed to exhaust his administrative

remedies and obtain a final decision by the Commissioner of

Social Security as required by 42 U.S.C. § 405(g).     Plaintiff

claims that he "heard from Mr. Vega clerk of District Court:

'Hon. Matsumoto did not read your paper/documents and dismissed
this case.'"   (ECF No. 2, Compl. at 8.)   He now purportedly

brings a "Just Cause of Action Case against Institutions,

Agencies, Divisions, Employees, and Agents of The City of New

York, Under Claim #2017PI032697," and asserts that he should be

getting disability payments because he is "100% total disabled

within Several Physical Disabilities Injuries" [sic].     (Jd. at

8-12.)

          Plaintiff also mentions "Police Brutality" and false

arrests, but does not describe any incidents.      (Jd. at 9.)   He

further claims he was unconstitutionally "obstructed, blocked of

his continuing higher education which conspiracy prevented [him

from] graduat[ing] from John Jay College of Criminal Justice."

(Jd. at 10.)   Later in the complaint, however, Ortega admits

that he was prevented from graduating from John Jay College of

Criminal Justice because he had not paid his balance due to John

Jay, and his grades were too low.    (Jd. at 12.)

          Plaintiff also alleges that Medicaid initially

approved his prescription for Levitra, which was denied by

Health First and CVS Care Mark.     (Jd. at 11.)   Thereafter,

plaintiff "made a petition to The New York Supreme Court of

Brooklyn" for Levitra, and the Hon. Dawn Jimenez-Salta denied

his request for a prescription for Levitra, and he was approved

for Cialis instead.   (Jd. at 11.)   Again, plaintiff does not

specify what, if any relief, he seeks from the court.
           Plaintiff references a complaint with the New York

City Comptroller and a demand for $200,000.    {Id. at 6, 9.)   He

states that he was offered a settlement, but does not describe

any further proceedings.   (Id.)   He attaches a letter sent to

the Comptroller's Office, in which he described an assault by

Luis Lopez and requested that he be placed at Skyway Shelter.

(Id. at 14-15.)    Plaintiff requests to be transferred to Skyway

Shelter and seeks other unspecified relief for violations of his

constitutional rights, including ^^Cruel and Un-Human Treatment,

Discrimination . . . Educational Student Acts, taken away of

NYCHA Section 8 special program. Human and Civil Rights and Its

Amendments under Jurisdiction of The City of New York

Administration System."    (Id. at 9, 13.)   He also asserts

unspecified violations of the Americans with Disabilities Act

("ADA").   (Id.)

           On October 30, 2018, plaintiff submitted a letter to

this court, enclosing documentation from a personal injury claim

he filed with the City of New York.    Those documents repeat the

allegations contained in the instant complaint.     One of these

documents is the transcript of a preliminary hearing before the

Office of New York City Comptroller, held on February 22, 2018.

(ECF Entry No. 7, at 26-78.)    At the hearing, plaintiff

described an incident that occurred on either August 17, 2017 or
September 16, 2017,^ when he was attacked by another resident,

Luis Lopez, at the Myrtle Avenue Shelter.          (Jd. at 14, 39-41.)

Plaintiff stated that after the attack, he called the police,

who arrested his attacker.       (Jd. at 51.)     The next day.

Plaintiff was moved to a different shelter.          (Jd.)       Plaintiff

stated that he had previously complained of threats to a social

worker, an officer from the Department of Homeless Services, and

officers from the New York City Police Department.               (Jd. at 43-

44.)   He gave additional details of his transfers to different

homeless shelters and his unmet requests to be returned to the

Skyway Shelter.     (Jd. at 53-55.)

           Since filing the complaint, plaintiff has filed

numerous lengthy submissions and so-called "affidavits of good

faith" requesting a "fully favorable decision."            {See generally

EOF Nos. 7-18, 21.)      One of plaintiff's submissions, dated

November 26, 2019, includes a written decision by the State of

New York's Office of Temporary and Disability Assistance, after

a hearing that occurred on September 23, 2019 before ALJ Gamble.

The ALJ determined that it was error for New York City

Department of Homeless Services to fail to act on plaintiff's

request to transfer from his current shelter to a single room in

a shelter facility, and directed that the agency process his



2 At the hearing, plaintiff stated that he was attacked multiple times; it is
not clear which date corresponds to the incident he described.
transfer application and advise plaintiff of any additional

documentation required to determine his eligibility for a

transfer.   (ECF No. 19, at 14.)   Plaintiff does not advise the

court of the outcome of the Department of Homeless Services'

determination.   On December 4, 2019, plaintiff filed a second in

forma pauperis application to proceed in this case "without

payment of the filing fee."    Because plaintiff's IFF application

was previously granted by Judge McMahon of the Southern District

of New York, this court terminates plaintiff's IFP application

as moot.


                          DISCUSSION


  A. Standard of Review


            The court is mindful that "[a] document filed pro se

is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers."    Erickson v. Pardus,

551 U.S. 89, 94 (2007) (internal quotation marks and citations

omitted).    If a liberal reading of the complaint "gives any

indication that a valid claim might be stated," the court must

grant leave to amend the complaint.    See Cuoco v. Moritsugu, 222

F.3d 99, 112 (2d Cir. 2000).

            Pursuant to the in forma pauperis statute, a district

court must dismiss a case if the court determines that the

complaint "is frivolous or malicious; fails to state a claim on
which relief may be granted; or seeks monetary relief against a

defendant who is immune from such relief."    28 U.S.C. §

1915(e)(2)(B).    To avoid dismissal, a complaint must plead

"enough facts to state a claim to relief that is plausible on

its face."    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).   A claim will be considered plausible on its face "when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged."    Ashcroft v. Iqba.1, 556 U.S. 662, 678

(2009).   Although "detailed factual allegations" are not

required, "[a] pleading that offers ^labels and conclusions' or

^a formulaic recitation of the elements of a cause of action

will not do."    Id. (quoting Twombly, 550 U.S. at 555).

Similarly, a complaint is insufficient to state a claim "if it

tenders ^naked assertion[s]' devoid of ^further factual

enhancement.'"    Id. (quoting Twombly, 550 U.S. at 557).

  B. Constitutional Claims

             Plaintiff alleges that defendants violated his

constitutional rights, claims which may be cognizable under 42

U.S.C. § 1983.     In order to maintain a § 1983 action, a

plaintiff must allege that "the conduct complained of [was]
committed by a person acting under color of state law," and

"deprived a person of rights, privileges or immunities secured

by the Constitution or laws of the United States."     Pitchell v.
                                   8
Callan, 13 F.3d 545, 547 (2d Cir. 1994).   The plaintiff must

show that each of the named individuals is personally liable for

the alleged harm.   Farrell v. Burke, 449 F.3d 470, 484 (2d Cir.

2006).   Section 1983 does not extend to harms caused by private

individuals or private organizations.   As the Supreme Court has

held, "the under-color-of-state-law element of § 1983 excludes

from its reach merely private conduct, no matter how

discriminatory or wrongful."   American Mfrs, Mut. Ins. Co. v.

Sullivan, 526 U.S. 40, 50 (1999) (quotations omitted).   Although

the under-color-of-state-law requirement can be applied to

private individuals in certain limited circumstances, such as

where the private individual is engaged in a "public function"

or performs conduct that is "fairly attributable to the state,"

Jd., 526 U.S. at 51, the public function exception is narrow.      A

private entity does not become a state actor merely by

performing under a state contract.   Rendell-Baker v. Kohn, 457

U.S. 830, 841 (1982) ("Acts of such private contractors do not

become acts of the government by reason of their significant or

even total engagement in performing public contracts.").

Moreover, "[t]he mere fact that a business is subject to state

regulation does not by itself convert its action into that of

the State."   Jackson v. Metropolitan Edison Co., 419 U.S. 345,

350 (1974).
           Plaintiff names the Samaritan Village Myrtle Avenue

Men's Shelter and its director as defendants.   Samaritan Daytop

Village is a private organization that provides social services,

including housing, drug treatment, and educational and

vocational training.   See https://samaritanvillage.org/about-

good (last visited 11/14/18).   Access to shelter is not a

constitutional right, nor is there any government obligation to

provide adequate housing.    Lindsey v. Normet, 405 U.S. 56, 74

(1972).    New York City has chosen to provide homeless services,

and city and state agencies regulate housing conditions and

facilitate access to housing.    New York State, however, gives

"broad discretion . . . to local authorities in assigning the

homeless to shelters."    Further, New York City's "legislative

policy choice in no way makes these services the exclusive

province of the State. . . . That a private entity performs a

function which serves the public does not make its acts state

action."    Rendell-Baker, 457 U.S. at 842 (holding that private

school did not act under color of state law when it discharged

employees, thus employees did not state a claim under 42 U.S.C.

§ 1983).

            "[T]he provision of homeless services by a private

organization, even under contract with the state or where

subject to governmental regulation, does not turn the private

organization or its employees into state actors."    Reaves v.


                                 10
Dep't of Veterans Affairs, No. 08-CV-1624 (RJD), 2009 WL 35074,

at *3 (E.D.N.Y. Jan. 6, 2009), as corrected {Jan. 14, 2009).

Even if Samaritan Daytop Village contracts with the City of New

York to provide housing for the homeless, plaintiff has not

shown that this private organization is performing a public

function sufficient to turn the shelter or its employees into

state actors for purposes of § 1983 liability.            Because the

complaint does not establish that Samaritan Daytop Village and

its employees are state actors, plaintiff's claim that his

constitutional rights were violated by the organization or its

staff members fails to state a claim under Section 1983.^

           Plaintiff also names the Department of Homeless

Services (^'DHS") and the City of New York as defendants.             The

New York City Charter, § 396, provides that suits must be

brought against the City of New York and not any agency or

subdivision.    See Nnebe v. Daus, 644 F.3d 147, 158 n.6 (2d Cir.

2011).   Thus, plaintiff's suit can proceed against the City, but

not DHS.    A municipality, however, can be liable under § 1983

only if the plaintiff can show that a municipal policy or custom



3 Plaintiff alleges that he was also assaulted at a shelter on Ward's Island,
a shelter that may have been operated by the City of New York. But this
incident occurred in 2004, and is well outside the three-year statute of
limitations for § 1983 actions in New York State.   See Owens v. Okure, 488
U.S. 235, 249-51 (1989) (discussing Wilson v. Garcia, 471 U.S. 261 (1985),
which held that courts deciding claims under § 1983 should "borrow" the state
statute of limitations for personal injury actions); N.Y. C.P.L.R. § 214
(McKinney) (the statute of limitations for personal injury actions in New
York is three years).

                                      11
caused the deprivation of his or her constitutional rights.       See

Monell V. Dep't of Sac. Servs,, 436 U.S. 658, 690-91 (1978).

Proof of a single incident of unconstitutional activity is not

sufficient to impose liability on a municipality unless proof of

the incident includes proof that it was caused by an existing,

unconstitutional municipal policy that can be attributed to a

municipal policymaker.     City of Oklahoma City v. Tuttle, 471

U.S. 808, 823 (1985).    Plaintiff has not alleged any

unconstitutional policy or practice by the City of New York or

any of its agencies.     Thus, he also fails to state a claim under

Section 1983 against the City of New York and the Department of

Homeless Services.


          Plaintiff does not name any other individual

defendants in the caption of his complaint, but he does allege

that a "DHS Police officer 'sergeant,'" failed to protect him,

during an incident at Samaritan Daytop Village shelter in

September 2017 (Compl. 5), and his October 30, 2018 letter

mentions New York City Police Officers and a social worker.

Even if plaintiff had named these individuals as defendants, his
complaint does not adequately allege any constitutional

violation.   The Fourteenth Amendment does not require a state to

"protect the life, liberty, and property of its citizens against
invasion by private actors."     DeShaney v. Winnebago County Dep't

of Social Servs., 489 U.S. 189, 195 (1989) ("[A]s a general

                                  12
matter . . . a State's failure to protect an individual against

private violence simply does not constitute a violation of the

Due Process Clause." at 197); see also Brown v. City of New

York, No. 17-CV-5836 (LDH)(ST), 2018 WL 1770557, at *4 (E.D.N.Y.

Apr. 12, 2018) (holding that private homeless shelter did not

have a special duty of care and protection toward residents who

could voluntarily leave the shelter).   Moreover, police officers

are responsible for acting for the benefit of the public, not

for individual citizens, who are not legally entitled to

particular outcomes.   See Castle Rock v. Gonzales, 545 U.S. 748,

765 (2005).

          Even if the individual police officers and social

worker had been named as defendants, plaintiff has not and

generally cannot state a claim for failure to protect from

private harm, and plaintiff has not alleged that these unnamed
individuals violated any other constitutional rights.    Although

plaintiff was unhappy with his placement in various homeless

shelters, he does not have a constitutional right to a

particular housing assignment.   See Jenkins v. New York City
Dep't of Homeless Servs., 643 F. Supp. 2d 507, 512-514 (S.D.N.Y.

2009) (finding homeless citizen who sought placement in general

shelter population because he disavowed his mental health

diagnosis failed to state a due process claim because a homeless

person does not have a liberty or property right to placement in

                                 13
a particular type of shelter).        Therefore, plaintiff has failed

to state a claim against the City of New York and the Department

of Homeless Services.


  C. Other Federal Claims

           Plaintiff also asserts claims under the ADA.           The

Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et

seq, proscribes discrimination in ''places of public

accommodation," which are defined in 42 U.S.C. § 12181(7) as

facilities owned by private entities affecting commerce.^

Private, residential complexes, even if the premises are used

for publicly-subsidized housing, are not generally considered to

be "places of public accommodation."         See Reid v. Zackenhaum,

No. 05-CV-1569 FB, 2005 WL 1993394, at *4 (E.D.N.Y. Aug. 17,

2005) ("A residential facility, such as an apartment, is not a

public accommodation under the ADA."); Bobrowsky v. Curran, 333

F. Supp. 2d 159, 163 (S.D.N.Y. 2004) ("There is no question that

the property at issue in the case at bar (a) is privately owned,

(b) does not affect commerce, and (c) does not fall into any of

the categories set forth in § 12182."); See also Schiavo ex.

rel. Schindler v. Schiavo, 403 F.3d 1289, 1293 n.2 (11th Cir.

2005) (noting that the "Supreme Court has repeatedly held ...




^ "Public accommodation" includes "an inn, hotel, motel or other place of
lodging." 42 U.S.C. § 12181(7)(A).



                                     14
that federal money does not transform private persons or

entities into state actors").

          Plaintiff has not established that he was

discriminated against in a place of public accommodation, as

would be required to state a claim under Title III of the ADA.

In any case, Title III of the ADA does not provide for a private

cause of action for damages.    See 42 U.S.C. § 12188(a)(1) (same

remedies available under Title III of ADA as under Title II of

Civil Rights Act of 1964); Powell v. National Bd. of Medical

Examiners, 364 F.3d 79, 86 (2d Cir. 2004) (^^A private individual

may only obtain injunctive relief for violations of a right

granted under Title III; he cannot recover damages.").

          The ADA provides that "no qualified individual with a

disability shall, by reason of such disability, be excluded from

participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to

discrimination by any such entity."    42 U.S.C. § 12132.   A

"public entity" is defined in the ADA as "a state or local

government," or "department, agency, special purpose district,

or other instrumentality of a State or States or local

government."   42 U.S.C. § 12131(1)(a) and (b).   In this case,

plaintiff has not alleged that he was denied any services,

because of his disability, by the City of New York or other

government entity.


                                 15
          The court has also considered whether plaintiff's

claims of discrimination could arise under the Fair Housing Act

("FHA") or the Fair Housing Amendments Act of 1988 ("FHAA"),

which are codified at 42 U.S.C. § 3601, et seq.   These laws

forbid discrimination in housing on the basis of race, color,

religion, sex, familial status, national origin and disability.

See 42 U.S.C. § 3604.   The provisions of the FHA apply to

private landlords, as well as to providers of public housing.

Section 3604(f) of the FHA makes it unlawful "[t]o discriminate

in the sale or rental, or to otherwise make unavailable or deny,

a dwelling to any buyer or renter because of a handicap of ...

that buyer or renter," or "[t]o discriminate against any person

in the terms, conditions, or privileges of sale or rental of a

dwelling, or in the provision of services or facilities in

connection with such dwelling, because of a handicap of . . .

that person."   42 U.S.C. § 3604(f)(l)-(2).   Disability

Discrimination prohibited by the FHA includes "a refusal to make

reasonable accommodations in rules, policies, practices, or

services, when such accommodations may be necessary to afford

such person equal opportunity to use and enjoy a dwelling."     42

U.S.C.   § 3604(f)(3)(B).   In this case, plaintiff's vague

allegations of discrimination and prejudice are not linked to

any defendant and do not suggest that he was denied housing or




                                 16
services on the basis of his race or disability or another

characteristic protected by the FHA.

  D. Leave to Amend


          All of plaintiff's claims are dismissed for failure to

state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).    In

light of the court's duty to liberally construe pro se

complaints, however, plaintiff is given 30 days leave to file an

amended complaint.    To the extent that plaintiff wishes to

proceed pursuant to § 1983, he must name individual defendants

who are state actors and who may be responsible for the alleged

deprivation of plaintiff's rights.     Plaintiff must describe what

each defendant did or did not do in violation of his rights, and

when the alleged violations occurred.     Should plaintiff wish to

name the City of New York, he must show that a municipal policy

or custom caused the deprivation of his or her constitutional

rights.   See Monell v. Dep't of Sac. Servs., 436 U.S. 658, 690-

91 (1978).

           Should plaintiff wish to proceed under the ADA, he

must establish that he suffers from a disability as defined by

the Act and that he was excluded from participation in or was

denied the benefits of the services, programs, or activities of

a public entity.     Likewise, if he wishes to assert claims under

the FHA, he must identify his race or other characteristic, such

as disability status, and plausibly allege facts indicating that

                                  17
he was discriminated against in housing due to that

characteristic.   Any amended complaint must be captioned

''Amended Complaint" and bear the same docket number as this

order.


                            CONCLUSION


          For the reasons set forth above, the complaint is

dismissed for failure to state a claim, pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).   If plaintiff fails to replead within 30 days

as directed by this Order, judgment dismissing the complaint

shall enter.   Because plaintiff's IFF application was previously

granted by Judge McMahon of the Southern District of New York,

this court teimiinates plaintiff's IFF application as moot.

          The court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal would not be taken in good faith and therefore

in forma pauperls status is denied for purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).     The

Clerk of Court is respectfully directed to serve pro se

plaintiff with a copy of this Memorandum and Order, and to note

service on the docket.


SO ORDERED.


                                           /s/
                                 KIYO A. MATSUMOTO
                                 United States District Judge

Dated:    March 3, 2020
          Brooklyn, New York



                                18
